Name: Council Regulation (EEC) No 606/82 of 16 March 1982 amending Regulation (EEC) No 1785/81 on the common organization of the markets in the sugar sector
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural policy;  tariff policy;  accounting
 Date Published: nan

 18 . 3. 82 Official Journal of the European Communities No L 74/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 606/82 of 16 March 1982 amending Regulation (EEC) No 1785/81 on the common organization of the markets in the sugar sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, to re-examine the situation before the end of that period, and to assess the consequences of that suspen ­ sion ; Whereas the said system is based essentially on the principle of equalization of reimbursement and levy for each marketing year ; whereas if, in a given market ­ ing year, the sum of levies charged is not equal to the sum of reimbursements made, the difference must be carried forward to a subsequent marketing year ; whereas an analysis of the data relating to the system which is to be suspended indicates that there will probably be such a difference at the beginning of the period of suspension ; whereas in this respect provi ­ sion should be made for the non-application, under certain conditions, of this principle to preferential sugar, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Article 8 of Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (3), as amended by Regulation (EEC) No 192/82 (4), lays down a compen ­ sation system for storage costs consisting of flat-rate reimbursements financed by means of levies ; whereas this system, under special provisions, applies equally to preferential sugar imported into or refined in the Community under the terms of Protocol 7 on ACP sugar annexed to the second ACP-EEC Convention of Lome (*), the Agreement with India (*), and Decision HAS ADOPTED THIS REGULATION : Article 1 80/1186/EEC 0 ; The following paragraph shall be inserted in Article 8 of Regulation (EEC) No 1785/81 : '2a. Without prejudice to the application of Article 12 to preferential sugar, paragraph 2 shall not apply to this sugar for the marketing years 1982/83 to 1984/85. In the calculation of the amount of the levy appli ­ cable to the said sugar, and by way of derogation from the financing principle referred to in para ­ graph 1 , the total estimated reimbursements for the 1985/86 marketing year shall be reduced by the negative balance on 30 June 1982 resulting from the application of paragraph 2 to preferential sugar up to an amount of 2-045 million ECU.' Whereas one of the objectives of the compensation system for storage costs is to help stabilize the Community market in sugar by adjusting releases to the market throughout the year according to demand ; whereas experience shows that deliveries of preferen ­ tial sugar are spread uniformly over the marketing year and that this results in a very short average storage period for this sugar ; whereas, therefore, it is no longer justified to continue to apply the said system to preferential sugar, particularly in view of the manage ­ ment costs henceforth involved for the Member States concerned ; whereas provision should accordingly be made to suspend the said system for a specified period, Article 2 (') OJ No C 346, 31 . 12. 1981 , p. 5. 0 OJ No C 66, 15. 3 . 1982, p . 110. (*) OJ No L 177, 1 . 7. 1981 , p. 4. (4) OJ No L 21 , 29. 1 . 1982, p. 1 . The following point shall be added to Article 8 (4) of Regulation (EEC) No 1785/81 : '(c) before 1 May 1985, and on the basis of a report by the Commission, examine the conse ­ quences of the application of paragraph 2a and shall, if necessary, adopt the appropriate measures.' 0 OJ No L 347, 22. 12. 1980, p. 144. (&lt;) OJ No L 190, 23. 7. 1975, p. 36. o OJ No L 361 , 31 . 12. 1980, p. 1 . No L 74/2 Official Journal of the European Communities 18 . 3 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1982. For the Council The President P. de KEERSMAEKER